COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00134-CV


Mark Lee Newby                        §    From the 233rd District Court

                                      §    of Tarrant County (324-460819-09)
v.
                                      §    November 15, 2012

Dianne Marie Uhl                      §    Per Curiam


                               JUDGMENT

     This court has considered the record on appeal in this case and holds that

the appeal should be dismissed as moot.      It is ordered that the appeal is

dismissed as moot.


                                  SECOND DISTRICT COURT OF APPEALS


                                  PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00134-CV


MARK LEE NEWBY                                                      APPELLANT

                                       V.

DIANNE MARIE UHL                                                     APPELLEE


                                    ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The trial court signed an order on March 9, 2012, finding Appellant Mark

Lee Newby in criminal and civil contempt, committing him to jail, and ordering

him to pay child support and health expense reimbursement arrearages. Newby

filed a petition for writ of habeas corpus challenging the contempt findings, and

we struck the portion of the order holding Newby in criminal contempt and




      1
       See Tex. R. App. P. 47.4.

                                        2
modified the civil contempt part of the order. See In re Newby, 370 S.W.3d 463,

470–71 (Tex. App.—Fort Worth 2012, orig. proceeding).

      In this direct appeal of the March 9, 2012 order, Newby does not challenge

the part of the order awarding arrearages to Appellee Dianne Marie Uhl. See

In re B.A.T., No. 05-10-00593-CV, 2010 WL 3991426, at *1 (Tex. App.—Dallas

Oct. 11, 2010, no pet.) (mem. op.) (―Although a party may not challenge a

judgment of contempt by direct appeal, a party may appeal a final arrearage

order provided the notice of appeal is timely filed.‖). Instead, he merely argues

that he should be released from jail.

      Uhl has filed a motion to dismiss this appeal, arguing that the appeal is

moot because the trial court ordered Newby released from jail on October 12,

2012. Uhl attached to the motion an ―Order of Release from Jail‖ signed by the

trial court on October 12, 2012. Therefore, notwithstanding that a direct appeal is

not the appropriate method to challenge a contempt judgment,2 the trial court’s

October 12, 2012 order mooted the issue raised in this appeal. We dismiss this

appeal. See Tex. R. App. P. 43.2(f).


                                                   PER CURIAM


      2
        See Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth
2001, pet denied) (stating that a contempt judgment is reviewable only via a
petition for writ of habeas corpus (if the contemnor is confined) or a petition for
writ of mandamus (if no confinement is involved)); see also Beeler v. Fuqua, 351
S.W.3d 428, 433 (Tex. App.—El Paso 2011, pet. denied) (―We lack jurisdiction
over a direct appeal from a contempt order, even if the contempt order is
appealed along with a judgment that is appealable.‖).

                                        3
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: November 15, 2012




                                  4